Citation Nr: 1003591	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  09-39 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

Appellant is the surviving spouse of the Veteran who is 
reported to have had active service from October 1945 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  At that time, the RO denied claims for 
service connection for the cause of the Veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death in January 2009, he 
was service-connected for right ear hearing loss which, 
together with the Veteran's nonservice-connected left ear, 
permitted the assignment of a 100 percent schedular rating 
with special monthly compensation effective from April 9, 
2004.

2.  The death certificate reflects that the immediate cause 
of the Veteran's death was aspiration pneumonia and a 
swallowing disorder, with other significant conditions 
contributing to death identified as chronic obstructive 
pulmonary disease (COPD), coronary artery disease (CAD), 
diabetes mellitus (DM), and hypertension (HTN).  

3.  The medical evidence establishes that the pneumonia, 
swallowing disorder, COPD, CAD, DM, and HTN that caused or 
contributed to the death of the Veteran were not incurred in 
service, and establishes that service-connected disability, 
or treatment thereof, did not cause, contribute to, or 
accelerate death.

4.  The appellant filed a claim for DIC under the provisions 
of 38 U.S.C.A. § 1318 in February 2009.

5.  The Veteran was not continuously rated totally disabled 
due to service-connected disability, or due to 
unemployability, for at least 10 years preceding his death; 
nor was a total evaluation continuously in effect since the 
date of his discharge from military service and for at least 
five years immediately preceding his death; nor would he have 
been in receipt of such compensation in either case, but for 
clear and unmistakable error in a prior decision, which has 
not been established here.

6.  The Veteran was not a former prisoner of war (POW).  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the Veteran's death have not been met.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2009).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on the VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required at the time of his or her death; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claims for cause of death and DIC 
under 38 U.S.C.A. § 1318 by way of a February 2009 letter 
that fully addressed all notice elements.  Moreover, pursuant 
to Hupp, appellant was advised that the Veteran was service 
connected for hearing loss at the time of death, and that it 
was therefore necessary for her to establish by evidence such 
as treatment records that this service-connected disability 
caused or contributed to the cause of death, or that a 
condition causing the Veteran's death had its onset in 
service.  A similar letter was also provided to appellant in 
June 2009, followed by readjudication in the October 2009 
statement of the case.  The Board further finds that there is 
evidence that appellant understood the import of this 
correspondence, as appellant has placed more emphasis on her 
claim under 38 U.S.C.A. § 1318 since the record does not 
reflect any evidence that hearing loss contributed to the 
Veteran's death or that a condition contributing to death had 
its onset during service.  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
post-service treatment records and providing an opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service treatment records are associated with the claims 
file, as are VA examination and treatment records.  While 
there are no treatment records relating to the conditions 
that contributed to the Veteran's death, since there is no 
dispute that the Veteran suffered from these conditions and 
that they contributed to his death, the Board finds that 
remand to obtain these records would only serve to confirm 
what is already indicated on the death certificate.  The 
appellant has also not indicated any intention to provide 
additional evidence in support of her claims, and has not 
requested that VA assist her in obtaining any other evidence.  
While the Board has considered remanding the claim for an 
etiological opinion, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that a medical 
examination or opinion under the provisions of 38 U.S.C.A. § 
5103A(d) is not required in every DIC claim.  See Delarosa v 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In this case, there 
is no indication of any existing evidence to establish that 
service-connected hearing loss contributed to the cause of 
the Veteran's death or that a condition that contributed to 
cause death had its onset during active service, and no 
reasonable possibility that any additional assistance would 
aid the appellant in substantiating such a claim.  
Consequently, the Board finds that remand for a review of the 
record and etiological opinion as to this claim is not 
warranted.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F. 3ed 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


II.  Entitlement to Service Connection for Cause of Death

The Board has first considered whether the evidence of record 
supports the conclusion that service-connected hearing loss 
caused or contributed to the cause of death, or that a 
condition that caused or contributed to the Veteran's death 
had its onset in service.  

The law provides DIC for a spouse of a veteran who dies from 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
cardiovascular disease and diabetes mellitus is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2009).  Similarly, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).

None of the Veteran's service treatment records discloses any 
reference to pneumonia, swallowing disorder, COPD, CAD, DM, 
or HTN.  

At the time of the Veteran's death in January 2009, he was 
service-connected for right ear hearing loss which, together 
with the Veteran's nonservice-connected left ear, permitted 
the assignment of a 100 percent schedular rating with special 
monthly compensation effective from April 9, 2004.

The record reflects that the Veteran was 83 years old when he 
died in January 2009.  A death certificate dated in January 
2009 indicates that the Veteran died of aspiration pneumonia 
and a swallowing disorder, with other significant conditions 
contributing to the Veteran's death identified as COPD, CAD, 
DM, and HTN.  There is no medical evidence indicating that 
the Veteran's pneumonia, swallowing disorder, COPD, CAD, DM, 
or HTN were present in service or manifest within a period of 
one year thereafter.  There is no medical evidence that 
suggests, much less indicates, that pneumonia, a swallowing 
disorder, COPD, CAD, DM, or HTN had been present during 
service or within the one year presumptive period after 
separation for CAD, DM, and HTN.  Although the appellant has 
pursued a claim that such conditions had their onset in 
service or that they were somehow related to the Veteran's 
hearing loss, she herself has not specifically alleged that 
these conditions were present in service or within one year 
of service. 

In summary, the Board finds that the evidence of record 
establishes that the Veteran's aspiration pneumonia, 
swallowing disorder, COPD, CAD, DM, and HTN had their onset 
many years after service.  No physician or other medical care 
provider has indicated on the record that the Veteran's 
pneumonia, swallowing disorder, COPD, CAD, DM, or HTN were 
present during service or within one year thereafter.  No 
physician or other medical care provider has likewise 
indicated on the record that any such disorder was caused or 
aggravated by the Veteran's service-connected hearing loss.  
Accordingly, the Board has no alternative but to conclude 
that a preponderance of the evidence is against the claim for 
service connection for cause of the Veteran's death.  


III.  Entitlement to DIC under 38 U.S.C.A. § 1318

The appellant additionally seeks entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The Veteran was discharged 
from service in July 1946 and died in January 2009.  At the 
time of the Veteran's death, he was service-connected for 
right ear hearing loss which, together with the Veteran's 
nonservice-connected left ear, permitted the assignment of a 
100 percent schedular rating with special monthly 
compensation effective from April 9, 2004.  Prior to the 
filing of his claim for an increased rating in April 2004, 
the Veteran's right ear hearing loss had been rated as 
noncompensable since January 1998, and prior thereto, had 
been rated as 10 percent disabling since February 1993.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
Veteran was a former POW who died after September 30, 1999.  
38 U.S.C.A. § 1318.  The total rating may be either schedular 
or based upon unemployability.  Id.  

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error 
(CUE) in a previous decision; or (3) to show that service 
department records in existence at the time of a prior VA 
decision, which were not previously considered by VA, provide 
a basis for reopening a claim finally decided during the 
Veteran's lifetime and for awarding a total service-connected 
disability rating retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating under 38 U.S.C.A. § 1318.  As noted above, the Veteran 
was discharged from service in July 1946 and died in January 
2009.  Also noted above, he was not granted a 100 percent 
schedular rating until April 9, 2004, the date of the filing 
of his claim for an increased rating.  As such, the Veteran 
was not rated totally disabled for a continuous period of at 
least 10 years immediately preceding death; nor was he rated 
totally disabled continuously since his release from active 
duty and for a period of not less than five years immediately 
preceding death.  Additionally, the Veteran was not a former 
POW.

The next issue is whether either of the aforementioned 
durational requirements for a total rating necessary to 
satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE 
in a decision on a claim filed during the Veteran's lifetime.  
Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.

As stated by the Court, for CUE to exist: (1) either the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of 
"errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

A disagreement with how VA evaluated the facts is inadequate 
to raise the claim of clear and unmistakable error.  Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995). Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  Moreover, a failure on the part of 
the RO to fulfill its statutory duty to assist the veteran 
with the development of facts pertinent to a claim does not 
constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has also held that in order to be 
CUE, the error must be of a type that is outcome-
determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).

The record reflects that the appellant has claimed CUE in the 
September 2004 rating decision's assignment of April 9, 2004 
as the effective date for the Veteran's 100 percent schedular 
rating.  She has stated that she believes that the Veteran 
was 100 percent disabled for several years prior to April 
2004, as "VA's own records show many irregularities in their 
testing."  See Written statement from daughter, dated 
February 27, 2009.  She argues that there was "CUE for an 
earlier effective date."  See Written statement from 
representative, dated May 21, 2009.  The appellant appears to 
rely on correspondence from VA in or around 1995 and 1998 
concerning the status of the Veteran as 100 percent disabled.  

The Board does not find that the assignment of the effective 
date of April 9, 2004, for the 100 percent rating constituted 
CUE.  For an increased rating claim, the effective date for 
an award is the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
the claim is received within a period of one year from such 
date, otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (2009).  Here, the Veteran submitted a claim 
for an increased rating on April 9, 2004.  Until the 
examination in May 2004 confirmed that his right ear hearing 
loss was ratable as 10 percent disabling, there was no basis 
for entitlement to a higher rating for both ears.  Thus, it 
was not ascertainable that an increased disability had 
occurred at any point prior to the filing of the claim on 
April 9, 2004.  Thus, the date of receipt of claim was the 
appropriate effective date and there was no CUE.  38 C.F.R. 
§ 3.105(a) (2009).  

As noted above, the appellant alternatively relies on 
correspondence from VA in or around 1995 and 1998 concerning 
the status of the Veteran as 100 percent disabled.  However, 
while these communications could have been confusing to the 
Veteran, the record indicates that he was not receiving any 
benefits between January 1998 and April 2004, and that he 
actively pursued claims for increased ratings in January 1997 
and April 2004, actions that clearly evidenced an 
understanding that he had not yet been determined to be 
totally disabled for VA compensation purposes as of both 
January 1997 and April 2004.  

In sum, the Board finds that the basic threshold criteria for 
establishing entitlement to DIC benefits under 38 U.S.C.A. § 
1318 are not met.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).  

In denying the appellant's 38 U.S.C.A. § 1318 DIC benefits 
claim, the Board does not wish in any way to diminish the 
Veteran's years of service.  Although sympathetic to her 
claims, the Board is without authority to grant them on an 
equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


